 In the Matter of LIFE INSURANCE COMPANY OF VIRGINIA, BRANCHOFFICE, ROANOKE, VIRGINIAandAMERICAN FEDERATION OF INDUSTRIAL& ORDINARY INSURANCE AGENTS' UNION No. 22857 OF ROANOKE,VIRGINIAIn the Matter of THE LIFE INSURANCE CO. OF VIRGINIA, TOLEDO, OHIOandAMERICAN FEDERATION OF INDUSTRIAL & ORDINARY INSURANCEAGENTS' UNION No. 22832In the Matter of LIFE INSURANCE COMPANY OF VIRGINIA; BRANCHOFFICE, SAVANNAH, GEORGIAandAMERICAN FEDERATION OF INDUS-TRIAL& ORDINARY INSURANCE AGENTS' UNION No. 22802 OFSAVANNAH, GEORGIA,In the Matter of LIFE INSURANCE COMPANY OF VIRGINIA, BRANCHOFFICE,ANDERSON, INDIANAandAMERICANFEDERATION OFINDUSTRIAL & ORDINARY INSURANCE AGENTS' UNION No. 22872In the Matter of LIFEINSURANCE COMPANY OF VIRGINIA, BRANCHOFFICE,GREENVILE,SOUTH CAROLINAandAMERICAN FEDERATION OFINDUSTRIAL & ORDINARY INSURANCE AGENTS' UNION NO. 22870In the Matter of LIFE INSURANCE COMPANY OF VIRGINIA, BRANCHOFFICE, NEW ORLEANS AND ALGIERS, LA.andAMERICAN FEDERATIONOF INDUSTRIAL & ORDINARY INSURANCE AGENTS' UNION No. 22873In the Matter of LIFE INSURANCE' COMPANY OF VIRGINIA, BRANCHOFFICE, LYNCHBURG, VIRGINIAandAMERICAN FEDERATION OF INDUS-TRIAL & ORDINARY INSURANCE AGENTS' UNION No. 22947, LYNCHBURG,VIRGINIA, AFFILIATED WITH AMERICAN FEDERATION OF LABORIn the Matter of I= INSURANCE COMPANY OF VIRGINIA, BRANCHOFFICE, AUGUSTA, GEORGIAandAMERICAN FEDERATION OF INDUSTRIAL& ORDINARY INSURANCE AGENTS' UNION No. 22902Cases Nos. R 3259 to R-3366, respectively-Decided January 3, 1942Jurisdiction: life insurance business.Investigation and Certification of Representatives:existence of questions:Company and union agree that question be submitted to Board ; electionnecessary.UnitsAppropriate for Collective Bargaining:debit collectors in eight districtoffices excluding district managers, assistant districtmanagers,office andclerical employees, and inspectors constitute eight separate units.38 N. L. R. B., No. 5.20 LIFE INSURANCE- COMPAKY OF VIRGINIA21Mr. Elgin Hardin,for the Board.Mr. Sidney J. HiltonandMr. William R. Sh,ands,of Richmond, Va.,for the Company.Mr. ,George ,L. Russ,ofWashington, D. C., for the A. F. of L., theCouncil, and the Unions.Mr. Wm. F. Scharnikow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn various dates between July 25, and September 29, 1941, Ameri-can Federation of Labor, herein called the A. F. of L., Industrial& Ordinary Insurance Agents' Council, affiliated with the AmericanFederation of Labor, herein called the Council, and three locals ofthe American Federation of Industrial & Ordinary Insurance Agents'Union, affiliated with the American Federation of Labor, herein col-lectively called the Unions and individually referred to by theirlocal union numbers, filed petitions, totalling eight in number, withthe Regional Directors for the Fifth, Eighth, Tenth, Eleventh, andFifteenth Regions.'The petitions alleged that questions affectingcommerce had arisen concerning the representation of employees ofthe Life Insurance Company of Virginia, Richmond, Virginia, hereincalled the Company, in its district offices at Roanoke, Virginia ; 2 atToledo, Ohio; 3 at,Savannah, Georgia;' at Anderson, Indiana; 5 atGreenville, South Carolina; 6 at Algiers and New Orleans, Louisi-ana; 7 atLynchburg, Virginia; 8 and at Augusta, Georgia,9 respec-1Baltimore,Maryland;Cleveland,Ohio ; Atlanta,Georgia ; Indianapolis,Indiana ; andNew Orleans,Louisiana,respectively.See footnotes 2 to 9, inclusive, below2 Case No. R-3259, on petition of Union No.22857 of Roanoke,Virginia,filedwith theRegional Director for the Fifth Region on August 4, 1941.3 Case No R-3260, on petition of the A F. of L filed with the Regional Director forthe Eighth Region on July 25,1941.Transferred to the Fifth Region on August 8, 1941.* Case No R-3261, on petition of Union No.22802 of Savannah,Georgia, filed with theRegional Director for the Tenth Region on August 4,1941.Transferred to the Fifth Regionon August 13, 1941.6 Case No. R-3262,on petition of the Council,filed with the Regional Director for theEleventh Region on August 20,1941.Transferred to the Fifth Region on September 3,1941.e Case No. R-3263, on petition of the Council,filed with the Regional Director for theTenth Region on August 18, 1941. Transferred to the Fifth Region' on September 5, 1941.7 Case No. R-3264, on petition of the Council,filedwith the Regional Director for theFifteenth Region on September 12, 1941. Transferred to the Fifth Region on September 22,1941.8 Case No R-3265, on petition of Union No.22947, Lynchburg,Virginia,filedwith theRegional Director for the Fifth Region on September 29, 19419 Case No. R-3266, on petition of the Council,filedwith the Regional Director for theTenth Region on September 6, 1941.Transferred to the Fifth Region on October 18, 1941. 22DECISIONSOF NATIONALLABOR RELATIONS BOARDtively,and requested an investigation and certification ofrepresentatives in each case pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Thereafter, the National Labor Relations Board, herein called theBoard, acting pursuant to Article III, Section 10 (c) (3), of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered that the cases upon the petitions filed with the Regional Direc-tors for the Eighth, Tenth, Eleventh, and Fifteenth Regions 10 betransferred to, and continued in, the Fifth Region.On October 10, and 27, 1941, the Board, acting pursuant to Sec-tion 9 (c) of the Act and Article III, Section 10 (c) (2), of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered the Regional Director for the Fifth Region to conduct aninvestigation and to provide for an appropriate hearing upon duenotice, and further ordered that the cases be consolidated.On October 30, 1941, the Regional Director for the Fifth Regionissued a notice of hearing, copies of which were duly served uponthe Company, the A. F. of L., the Council, and the Unions.Pursu-ant to the notice, a hearing was held on November 7, 1941, at Rich-mond, Virginia, before Malcolm A. Hoffmann, the Trial Examinerduly designated by the Chief Trial Examiner.The Company, theA. F. of L., the Council and the Unions were represented by counseland participated in the hearing.Full opportunity to be heard, toexamined and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.At the hearing, the Trial Examiner, on motions of the A. F. of L.,the Council, and the Unions, the Company expressly stating that ithad no objection, permitted American Federation of Industrial &Ordinary Insurance Agents' Unions Nos. 22832, 22872, 22870, 22873,and 22902, herein also collectively called the Unions and individuallyreferred to by their local union numbers,. to be substituted for theA. F. of L. in Case No. R-3260, and for the Council in Cases Nos.R-3262, R-3263, R-3264, and R-3266, respectively.-On the motionof the Company, and with the consent of the Unions, the petition inCase No. R-3260 was amended by substituting "debit collectors" for "allsalesmen" in designating the unit therein alleged to be appropriate.'-'The Trial Examiner also made certain rulings on-objections to theadmission of evidence.The Board has reviewed all the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.-10 See footnotes 3, 4, 5, 6, 7, and 9 above.n See footnotes 3, 5, 6, 7, and 9 above.12 The other petitions described the unit soughtas consistingof "debit collectors," whichthe parties at the hearing agreed was the generally accepted description of the employeesinvolved herein. LIFE INS'UR'ANCE COMPANY OF VIRGINIA23At the hearing, the Company moved to dismiss the petitions hereinon jurisdictional grounds.The Trial Examiner referred the motionto the Board for appropriate action.The motion is hereby denied.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLife Insurance Company of Virginia is a Virginia corporationhaving its principal office, herein called the home office, in Richmond.Virginia.It is engaged in the writing of ordinary and weekly pre-mium insurance on the lives of its policyholders and in investing itsfunds.It is licensed to do business in 16 States and the Districtof Columbia and operates district offices in 12 States and the Districtof Columbia.The Company's business is managedand directed by its directorsand officers located at the home office.Thus, the terms and condi-tions of the various policies of insurance offered by the Companyare determined, and all investments of the Company's funds aremade, by such officials at the home office.All applications for in-surance and claims, applications for loans, and other matters per-taining to insurance in force are acted upon at the home office.Allpolicies of insurance and all checks covering disbursements by theCompany are executed at the home office.On December 31, 1940, the Company had in force and effect in-surance policies amounting to $565,151,504, of which approximately16.1 per cent by number and 13.7 per cent by amount were in forcein the district offices involved herein. Its assets aggregated $111,-021,357.28, represented for the greater part by $3,172,112.64 in cashdeposited in 123 banks and trust companies located in 18 States andthe District of Columbia; by bonds of a value of $50,553,434.93 in-cluding $11,346,336.76 in public utility bonds, and $10,796,678.16 inrailroad and industrial bonds; by stocks of a value of $4,057,410.79,consistingmostly of preferred stocks of railroads, public utilities,industrial and miscellaneous companies; and by real estate mortgagesin the sum of $33,034,380.63.During 1940, the Company .purchasedsecurities from companies located in 7 States and the District ofColumbia, which securities were delivered to it at its home office.During the same year, the Company purchased furniture, fixturesand mechanical equipment valued at $19,460.67, of which about one-sixth was shipped to its district offices in States other than Virginiaand in the District of Columbia, and paper and other stationery sup-plies valuedat $62,249.59, 37 per cent of which was distributed amongthe various districtofficesof the Company. Of approximately 15,000 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDpounds of stationery and material so purchased each year, approxi-mately 78 per cent is shipped to district offices of the_ Company out-side the State of Virginia. In 1940, the Company spent $42,292.56'for postage and for telephone, telegram, and express service and$21,277.70 for the traveling expenses of its agency supervisors.13The present proceeding involves approximately 149 debit collec-tors employed by the Company in eight of its district offices, to solicitand write life insurance (including annuities and endowments), tobe issued by the Company, and to collect the premiums on, and other-wise to service the policies so written.-II.THE ORGANIZATIONS INVOLVEDAmerican Federation of Industrial & Ordinary Insurance Agents'Unions, Nos. 22857 of Roanoke, Virginia, 22832, 22802 of Savannah,Georgia, 22872, 22870, 22873, 22947, and 22902 are labor organizationsaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Council and various American Federation of Industrial & Ordi-nary Insurance Agents' Unions have, on a number of occasions, beenrefused recognition by the Company as the exclusive bargaining agentsof debit collectors employed by the Company in district offices otherthan those here involved until representatives were certified by theBoard.14The instant proceedings were instituted pursuant to agree-ment reached by the Council, the Unions, and the Company, as a matterof policy, that whenever the Council and Unions or any of themclaimed recognition as the exclusive bargaining agent for any of theCompany's debit collectors such claims should be resolved in a proceed-ing before the Board.At the hearing, statements prepared by the Regional Director forthe Fifth Region were introduced' in evidence showing that each of`8A detailed statement of the widespread and diverse nature of the Company's invest-ment business, the structure and the general operation of the Company, and its use ofthe instrumentalities of interstate transportation and communication may be found inMatter of The Life Insurance Company of VirginiaandAmerican Federation of Industrialand Ordinary Insurance Agents' Union No.22164, 31 N. L. R. 13, No. 111, a prior proceed-ing in which the Company was involved. The Company has agreed that the evidence andthe contents of stipulations concerning its business, which were submitted in the priorproceeding may be considered in the present proceeding.14The Company in each instance questioned the applicability of the Act and majorityrepresentation by the Unions.Matter of Life Insurance Company of VirginiaandTheAmerican Federation of Industrial and Ordinary Insurance Agents Union No. 22264,et als., 29N. L. R B, No. 44, andMatter of The Life Insurance Company of Virginia,Richmond,Va.andAmerican Federation of Industrial and Ordinary Insurance AgentsUnion No. 22164, Richmond, Va., et at.,31 N. L. R. B., No. 111. LIFE INSURANCE COMPANY OF VIRGINIA25theUnions represents a substantial number of the, Company's em-ployees in the unit requested by it and hereinafter found to beappropriate.'-'-We find that questions have arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, commerce, and transportation among theseveral States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITSContrary to the argument of the Company, we find, as we havepreviously found and upon the same basis, that its debit collectors areAs to the appropriate units, the Unions contend, the Company doesnot object thereto, and we find that the debit collectors employed bythe Company in its district offices in'(1)Roanoke, Virginia(2)Toledo, Ohio(3)Savannah, Georgia,(4)Anderson, Indiana(5)Greenville, South Carolina(6)Algiers and New Orleans, Louisiana(7)Lynchburg, Virginia(8).Augusta, Georgia 'excluding district managers, assistant district managers, 'office andclerical employees, and inspectors, constitute eight separate unitsappropriate for' the purposes of collective bargaining and that saidunits will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and11The Unions submitted 76 applications for membershipin anA. F of L. union and 44,applications for membership in the CouncilWith one exception, each application borethe apparently genuine signature of a debit collector listed on an August, September, orOctober 1941 pay roll of one of the district offices involved.The applications account for119 of the total of 149 debit collectors at all such district offices, and for a majority of thedebit collectors at each district office.,V11 See cases cited, footnote 14, above. 26DECISIONSOF NATIONALLABOR RELATIONS BOARDVI. THE DETERMINATION OF REPRESENTATIVESWe find that the questions which have arisen concerning the repre-sentation of employees of the Company can best be resolved by elec-tions by secret ballot.We shall direct that those eligible to vote inthe elections shall be the employees in the respective appropriateunitswho were employed by the Company during the respectivepay-roll periods next preceding the date of the Direction of Electionsherein, subject to the limitations and additions set forth in theDirection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Life Insurance Company of Virginia, Rich-mond, Virginia, within the meaning of Section 9 (c) and Section2 (6) and(7) of the Act. -2.The Company's debit collectors are employees, within the mean-ing of Section 2 (3) of the Act.3.The debit collectors employed by the Company in its districtoffices in(1)Roanoke, Virginia(2)Toledo, Ohio(3)Savannah, Georgia(4)Anderson,Indiana(5)Greenville, South Carolina-(6)Algiers and New Orleans, Louisiana(7)Lynchburg, Virginia(8)Augusta, Georgiaexcluding districtmanagers,assistant districtmanagers, office andclericalemployees, and inspectors, constitute eight separate units ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and, pursuant to Article III, Section 8, of National LaborRelationsBoard Rules and Regulations-Series2, as amended, it ishereby-DIRECTEDthat, as part of the investigations authorized by the Boardto ascertainrepresentatives for the purposes of collective bargaining LIFE INSIU'R'ANC'E COMPANY OF VIRGINIA27with Life Insurance Company of Virginia, Richmond, Virginia, sepa-rate elections by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Directionof Elections, as follows :1.Under the direction and supervision of the Regional Director forthe Fifth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section9, of saidRules and Regulations, among(a)The debit collectors who worked for the Company in its dis-trict office in Roanoke, Virginia, during the pay-roll period next pre-ceding the date of this Direction, including employees who did notwork during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding districtmanagers, assistant districtmanagers, office and clerical employees, and inspectors, and those em-ployees who have since quit or been dischargedfor cause,to deter-mine whether or not they desire to be represented by American Federa-tion of Industrial & Ordinary Insurance Agents' Union No. 22857 ofRoanoke, Virginia, affiliated with the American Federation of Labor,for the purposes of collective bargaining;(b)The debit collectors who worked for the Company in its districtoffice in Lynchburg, Virginia, during the pay-roll period next preced-ing the date of this Direction, including employees who did not workduring such pay-roll period because they were ill or on vacation or inthe active military service or training of the United States, or tempo-rarily laid off, but excluding district managers, assistant districtmanagers, office and clerical employees, inspectors, and those employeeswho have since quit or been discharged for cause, to determine whetheror not they desire to be represented by American Federation of Indus-trial& Ordinary Insurance Agents' Union. No. 22947, Lynchburg,Virginia, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.2.Under the direction and supervision of the Regional Directorfor the Eighth-Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among the debit- collectors who worked for theCompany in its district office in Toledo, Ohio, during the pay-rollperiod next preceding the date of this Direction,including employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarilylaid off, but excluding districtmanagers,assistantdistrictmanagers, office and clerical employees,and inspectors,and those employees who havesincequit or been dischargedfor cause,to determine whether or not they desire to be represented by American 28DECISIONSOF NATIONALLABOR RELATIONS BOARDFederation of Industrial & Ordinary Insurance Agents' Union No.22832, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.3.Under the direction and supervision of the Regional Directorfor the Tenth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9 of saidRules and Regulations, among(a) The debit collectors who worked for the Company in its districtoffice in Savannah, Georgia, during the pay-roll period next precedingthe date of this Direction, including employees who did not workduring such pay-roll period because they were ill, or on vacation or inthe active,military service or training of the United States, or tempo-rarily laid off, but excluding district managers, assistant district man-agers, office and clerical employees, and inspectors, and those employeeswho have since quit or been discharged for cause, to determine whetheror not they desire to be represented by American Federation of In-dustrial & Ordinary Insurance Agents' Union No. 22802 of Savannah,Georgia; affiliated with the American Federation of Labor, for thepurposes of collective bargaining;(b) The debit collectors who worked for the Company in its districtoffice in Greenville, South Carolina, during the pay-roll period nextpreceding the date of this Direction, including employees who didnot work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding district managers, assist-ant district managers, office and clerical employees, and inspectors, andthose employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by AmericanFederation of Industrial & Ordinary Insurance Agents' Union No.22870, affiliatedwith the American Federation of Labor, for thepurposes of collective bargaining;(c)The debit collectors who worked for the Company in its districtoffice in Augusta, Georgia, during the pay-roll period next precedingthe date of this Direction,, including employees who did not workduring such pay-roll period because they were ill or on vacation or inthe active military service or training of the United States, or tempo-rarily laid off, but excluding district managers, assistant district man-agers, office and clerical employees, and inspectors, and those employeeswho have since quit or been discharged for cause, to determine whetheror not they desire to-be represented by American Federation of Indus-trial & Ordinary Insurance Agents' Union No. 22902, affiliated with theAmerican Federation of Labor, for the purposes- of collectivebargaining; LIFE INsANCD COMPANY OF VIRCANIA204.Under the direction and supervision of the Regional Director forthe Eleventh Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article -III, Section 9, of saidRules and Regulations, among the debit collectors who worked forthe Company in its district office in Anderson, Indiana, during thepay-roll period next preceding the date of this Direction, includingemployees who did not work during such pay-roll period' because theywere ill or on vacation or in the active military service of the UnitedStates, or temporarily laid off, but excluding district managers, assist-ant district managers, office and clerical employees, and inspectors, andthose employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by AmericanFederation of Industrial & Ordinary Insurance Agents' Union No.22872, affiliated with the American Federation of Labor, for thepurposes of collective bargaining;5.Under the direction and supervision of the Regional Director forthe Fifteenth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among the debit collectors who worked forthe Company in its district office in Algiers and New Orleans, Louisi-ana, during the pay-roll period next preceding the date of this Direc-tion, including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding district managers, assistant district managers, office andclerical employees, and inspectors, and those employees who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by American Federation of Industrial & Ordi-nary Insurance Agents' Union No. 22873, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining.